Citation Nr: 1430305	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  03-33 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for amputation of the right foot as a result of complications of surgery performed by the Department of Veterans Affairs (VA) in September 2001 and of follow-up medical care by VA.

2. Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a left foot disorder, claimed as due to weight transfer as a result of the right foot amputation.

3. Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for additional lower back disability, claimed as due to aggravation as a result of the right foot amputation.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.
WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to April 1971 and from April 1972 to November 1974.  The Veteran is deceased.  The appellant, his spouse, has been substituted as the claimant.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In November 2004, the Veteran testified before the undersigned Veteran's Law Judge during a travel board hearing.  A transcript of the proceeding has been associated with the claims file.

In May 2005, the Board issued a decision denying, in pertinent part, the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for amputation of the right foot as a result of complications from the September 2001 surgery and of follow-up medical care by VA; entitlement to compensation under 38 U.S.C.A. § 1151 for a left foot disorder; and entitlement to compensation under 38 U.S.C.A. § 1151 for additional lower back disability.  The Veteran then appealed the Board's decision regarding those claims to the United States Court Of Appeals for Veterans Claims (Court); and in an Order dated in May 2006, the Court vacated the Board's decision and remanded the case to the Board for proceedings consistent with the Joint Motion for Remand (Joint Motion) filed in this case.

The Board subsequently remanded the case for further development in September 2006.  That development was completed and the case was returned to the Board for appellate review.  In an October 2007 decision, the Board once again denied the issues on appeal.  The Veteran appealed that decision to the Court.  In an Order dated in March 2009, the Court vacated the Board's October 2007 decision and remanded the case for proceedings consistent with another Joint Motion.  The case again returned to the Board for appellate review and the Board subsequently remanded the matter for further development in June 2009.  The Board denied the Veteran's claims in September 2011 and the Veteran appealed that decision to the Court.  In January 2012, the Court was notified of the Veteran's death and in June 2012, the Court granted the appellant's motion for substitution.  In August 2013, the Court vacated the Board's September 2011 decision and remanded the case for proceedings consistent with the Memorandum Decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant seeks compensation pursuant to 38 U.S.C.A. § 1151 for amputation of the Veteran's right foot as a result of complications of surgery performed by VA providers in September 2001 and of follow-up medical care by VA.  She also seeks compensation pursuant to 38 U.S.C.A. § 1151 for the Veteran's left foot disorder and additional lower back disability, both claimed as due to his right foot amputation.

In August 2013, the Court issued a Memorandum Decision that vacated the Board's September 2011 decision and remanded the matters back to the Board for further action.  The Court stated that "[i]t is unclear whether the VA examiner's statement that an infection is 'a reasonably foreseeable complication with any operative procedure' is a general statement that is qualified by the examiner's latter statement, which implies that severe, uncontrollable infections necessitating amputations are unforeseeable."  See Memorandum Decision, page 11.  The Court found the opinion confusing and stated that it raised questions not resolved in the record.  Id.  The Court concluded that the evidence on the foreseeability issue was not fully developed.  Id.  Accordingly, per the Court's finding, the Board finds that a remand is necessary to clarify the issue of the foreseeability of severe postoperative infections that necessitate amputation.

Subsequent to the Court's remand, the appellant submitted an opinion from D.B.M., M.D., J.D., which indicates that the VA medical providers did not follow the proper standard of care when treating the Veteran's infection following his surgery.  The Board notes that D.B.M., M.D., J.D. referenced several articles from medical journals in support of his opinion.  The articles address different methods of treating conditions such as those suffered by the Veteran as a result of his surgery on the right foot.  However, the articles pertinent to the treatment of the Veteran's right foot were published in 2004 and 2013.  It is unclear whether the articles, as well as D.B.M.'s findings are in accordance with the standards of care in existence at the time of the Veteran's surgery and follow-up treatment.  Under the circumstances, the Board finds it prudent to seek an additional opinion regarding this theory of entitlement.

Finally, a decision on the issue of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for amputation of the right foot could change the outcome of the claims for compensation under 38 U.S.C.A. § 1151 for left foot and back disorders.  As such, the claims are inextricably intertwined and the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for amputation of the right foot must be resolved prior to resolution of the latter issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Accordingly, a remand is required for the RO to adjudicate the inextricably intertwined issues.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran's claims file and any pertinent records on Virtual VA and VBMS to the January 2007 VA examiner, or if unavailable, to another suitably qualified VA examiner, for clarifying opinions.  The examiner is requested to review all pertinent records associated with the claims file, including treatment records pertaining to the Veteran's right foot surgery in September 2001 as well as the report provided by D.B.M., MD, JD.

The examiner is asked to opine whether infections of the severity to necessitate amputations are reasonably foreseeable complications from the surgery performed on the Veteran's right foot.

Further, the examiner is asked to opine whether the amputation of the right foot was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in treating the Veteran's infection following his surgery.  The examiner should specifically address whether the VA providers followed the proper standard of care at that time when treating the Veteran's infection.  The examiner must address the opinion and supporting literature provided by D.B.M., MD, JD, in his or her rationale. 

A clear, detailed rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2. When the development requested has been completed, the case should be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the appellant and her attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

